Citation Nr: 0736559	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-35 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral degenerative joint disease of the 
knees.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right shoulder degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969 and from November 1978 to September 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, determined 
that new and material evidence had been submitted to reopen 
the veteran's claims of service connection for a bilateral 
knee condition and rotator cuff strain of the right shoulder, 
but denied each claim on the merits.  The Board notes that 
during the course of the appeal, the veteran's claims file 
was temporarily brokered to the Columbia, South Carolina, VA 
Regional Office.  

In August 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the August 2007 hearing, 
the veteran requested a 30-day hold on the case so that 
medical evidence could be submitted.  Additional evidence was 
forwarded to the Board in August 2007, and the veteran has 
waived initial RO consideration of the new evidence.  38 
C.F.R. § 20.1304(c) (2007).

The issue of entitlement to service connection for right 
shoulder degenerative joint disease disorder is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In a July 2004 rating decision, the agency of original 
jurisdiction (AOJ) denied entitlement to service connection 
for right shoulder degenerative joint disease disorder, 
previously claimed as rotator cuff strain of the right 
shoulder.  The veteran did not appeal the decision.  

3.  In a July 2004 rating decision, the AOJ denied 
entitlement to service connection for bilateral degenerative 
joint disease of the knees, previously claimed as a bilateral 
knee condition.  The veteran did not appeal the decision.  

4.  The evidence received since the July 2004 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for right shoulder degenerative joint disease 
disorder.  

5.  The evidence received since the July 2004 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for bilateral degenerative joint disease of the 
knees.  

6.  Competent evidence of a nexus between the post service 
diagnosis of bilateral degenerative joint disease of the 
knees and military service is not of record.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied entitlement to 
service connection for right shoulder degenerative joint 
disease disorder, previously claimed as rotator cuff strain 
of the right shoulder, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2007).

2.  The evidence since the July 2004 rating decision, which 
denied service connection for right shoulder degenerative 
joint disease disorder, previously claimed as rotator cuff 
strain of the right shoulder, is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

3.  The July 2004 rating decision that denied entitlement to 
service connection for bilateral degenerative joint disease 
of the knees, previously claimed as a bilateral knee 
condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302(b), 20.1103 (2007).

4.  The evidence since the July 2004 rating decision, which 
denied service connection for bilateral degenerative joint 
disease of the knees, previously claimed as a bilateral knee 
condition, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Bilateral degenerative joint disease of the knees was not 
incurred in or aggravated by military service, nor may in-
service occurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

At the time of the July 2004 rating decision which denied 
service connection for rotator cuff strain of the right 
shoulder and a bilateral knee condition, the evidence of 
record consisted of the veteran's service medical records, a 
copy of the veteran's DD Form 214s, and the veteran's 
application for compensation benefits.  The veteran 
attributed his bilateral knee and right shoulder conditions 
to his active service.  

In the July 2004 rating decision, the RO denied service 
connection for both the right shoulder and bilateral knee 
conditions.  Specifically, the RO determined that while there 
is record of treatment during service for rotator cuff strain 
of the right shoulder during the veteran's military service, 
no permanent residual or chronic disability subject to 
service connection is shown by the service medical records or 
demonstrated by evidence following service.  The RO further 
added that service medical records show complaints and 
treatment for a right shoulder condition, but clinical 
evaluation of the upper extremity upon discharge was normal, 
and the veteran has not submitted any competent medical 
evidence of a right shoulder disability since service.  In 
regards to the veteran's bilateral knee condition, the RO 
stated that service medical records reflect treatment for a 
muscle strain of the right knee as well as Achilles 
tendonitis; however, discharge examination results report 
normal lower extremities, and the veteran has not submitted 
evidence of a bilateral knee condition since service.  The RO 
concluded that in the absence of a current disability 
relating to the veteran's knees, service connection must be 
denied.  The veteran was notified of the denials in a July 
2004 letter, including his appeal rights, and he did not 
appeal the decision.  Thus, it is final.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The Board notes that the RO reopened the veteran's claims in 
its September 2005 rating decision.  The Board is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (1996).  

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claims for service connection for right shoulder 
degenerative joint disease and bilateral degenerative joint 
disease of the knees.  Specifically, the veteran has 
submitted additional VA outpatient treatment records which 
reflect treatment and current diagnoses of bilateral 
degenerative joint disease of the knees and right shoulder 
degenerative joint disease.  More importantly of record are 
three medical opinions, including the VA examination 
conducted in August 2005, that discuss whether the veteran's 
right shoulder and knee conditions are related to his active 
service.  Given the state of the current record and the newly 
received evidence, the Board finds that new and material 
evidence has been submitted.  Thus, the claims are reopened.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for 
right shoulder degenerative joint disease, VA's compliance 
with the mandates of the Veterans Claims Assistance Act of 
2000 (VCAA) need not be discussed.  As noted previously, the 
claim has been reopened and the underlying claim of service 
connection is being REMANDED to the RO via the AMC for 
further development.  The veteran's claim of entitlement to 
service connection for bilateral degenerative joint disease 
of the knees will be discussed on its merits below.  

B. Bilateral Degenerative Joint Disease of the Knees 

The veteran contends that his bilateral knee condition is 
attributable to his active military service.  During the 
August 2007 hearing, the veteran testified that his bilateral 
knee condition is related to his numerous parachute jumps, 
which involved several hard landings during his military 
service.  He explained that on one occasion, he was medivaced 
from the field due to injuries relating to his knees, and on 
another occasion, he incurred a bad parachute jump, which 
placed him on limited profile for an extended period.  The 
veteran asserts that performing over one hundred parachute 
jumps and carrying heavy packages during his military service 
caused his current bilateral knee condition.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for arthritis 
may be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the service medical records indicates that the 
veteran reported to sick call in August 1982 for knee 
complaints.  The August 1982 sick call note states that the 
veteran complained of a "popping sound" under his patellar 
tendon.  Physical examination of the veteran revealed 
tenderness at the base of the patella with good range of 
motion and gross motor strength of the knee.  The veteran was 
diagnosed with Achilles tendonitis with probable soft tissue 
injury to the knee.  In July 1989, clinical evaluation of the 
veteran's lower extremities upon discharge was noted as being 
normal, and the veteran reported on his retirement report of 
medical history as never having or had previously, broken 
bones, "trick" or locked knee, or bone, joint, or other 
deformity.  

Post service treatment records reflect complaints and 
treatment for a bilateral knee condition.  In November 2004, 
x-rays revealed small osteophytic spur at the anterior 
aspects of the tibial plateaus.  Joint compartments were 
noted as being fairly well preserved with no fracture or 
effusion on either side.  The veteran was diagnosed with mild 
degenerative joint disease of the knees.  Follow-up x-rays in 
July and August of 2007 noted well preserved joint 
compartments with no fracture or joint effusion on either 
side.  There was no significant degenerative joint disease 
and mineralization was good.  The radiologist determined that 
x-ray results were indicative of normal knees.  

At the outset, the Board notes that the service medical 
records do not show that the veteran's knee injury resulted 
in chronic disability.  As previously noted, although the 
veteran received treatment in 1982, clinical evaluation in 
1989 was normal and no complaints or adverse findings were 
noted.  The record also does not show that the veteran's 
degenerative joint disease manifested to a compensable degree 
within a year of service.  Based upon the evidence in the 
claims file, the first time the veteran's bilateral knee 
condition is shown is in a November 2004 VA outpatient 
treatment record, which is many years following the veteran's 
discharge from service.  Thus, the evidence weighs against 
the claim in this regard.

Regarding the veteran's continuity of symptomatology 
complaints, the Board acknowledges that the veteran has 
contended, in essence, that his bilateral knee condition has 
existed since his military service.  The veteran is competent 
to state that he injured his knees while performing parachute 
jumps during his active service.  Additionally, the Board, is 
of course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  

However, the evidence also weighs against the veteran's claim 
in this regard.  Again, the record establishes that there is 
no objective medical evidence of record of a permanent 
bilateral knee disability caused by an inservice parachuting 
accident during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  The 
veteran's service medical records and the absence of post 
service treatment reports until many years after service 
substantiate this.  The absence of evidence in support of an 
alleged fact clearly is an evidentiary circumstance that 
weighs against the existence of the alleged fact.  Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (negative 
evidence to mean that "which tends to disprove the existence 
of an alleged fact").  Moreover, "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service."  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In addition, in August 2005, the veteran was afforded a VA 
examination for his bilateral knee condition.  Physical 
examination of the knees and x-rays taken revealed some 
minimal degenerative joint disease of the knees.  The 
examiner diagnosed the veteran with degenerative joint 
disease of the knees with residuals.  The examiner concluded 
that because the veteran was noted to only have one episode 
of knee problems during his military service and there were 
no knee complaints mentioned on his separation physical 
examination in 1989, the lack of continuity of symptomatology 
and lack of mention following the one episode of knee 
problems in service, results in a failure to connect the 
veteran's current problem to service "without resorting to 
unfound speculation."

Given the service medical records which reflect normal 
findings in July 1989, prior to discharge, the absence of 
complaint or treatment until many years after service, and 
the absence of any medical evidence showing continuity of 
symptomatology since service, the Board finds that the 
evidence weighs against the veteran's claim.  Continuity of 
symptomatology has not been established.  

The competent and credible evidence of record also fails to 
show that the veteran's bilateral degenerative joint disease 
is related to service or any events of service.  In this 
regard, the Board notes that the veteran submitted two 
additional medical statements which discuss whether the 
veteran's bilateral knee condition is attributable to his 
military service.  In a July 2007 private medical statement, 
Dr. D.C., states that the veteran has degenerative joint 
disease affecting his knees, and "[i]t is very likely that 
this is related to nearly 18 years of military service as a 
paratrooper with hundreds of airborne jumps . . . ."  
Similarly, an August 2007 statement by a VA physician notes 
that the veteran's bilateral knee pain "could be related to 
previous injuries he sustained during his military service."  
As previously noted, in August 2005 a VA examiner concluded 
that because the veteran was noted to only have one episode 
of knee problems during his military service and there were 
no knee complaints mentioned on his separation physical 
examination in 1989, the lack of continuity of symptomatology 
and lack of mention following the one episode of knee 
problems in service, results in a failure to connect the 
veteran's current problem to service "without resorting to 
unfound speculation."  

The record contains several medical opinions which address 
whether the veteran's bilateral knee disability was incurred 
in service.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board finds that the VA examiner's August 2005 medical 
opinion does not support the veteran's claim, the August 2007 
medical opinion is inconclusive, and the July 2007 medical 
statement is of little probative value.  The August 2005 VA 
examiner stated that he could not connect the veteran's 
bilateral knee problem to his service "without resorting to 
unfound speculation," and the August 2007 medical statement 
indicated that the veteran's bilateral knee pain, "could" 
be related to his military service.  The Court has held on 
numerous occasions that speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  An award of service connection must be 
based on reliable competent medical evidence and conjectural 
or speculative opinions as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102 (2007); 
see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to be sufficient medical nexus 
evidence); Davis v. West, 13 Vet. App. 178, 185 (1999) (any 
medical nexus between in-service radiation exposure and fatal 
lung cancer years later was speculative at best, even where 
one physician opined that it was probable that lung cancer 
was related to service radiation exposure); see also Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may 
not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  

While the July 2007 private medical statement attributes the 
veteran's condition to his military service, it appears that 
the opinion was rendered without a review of the veteran's 
claims file.  As previously noted, service medical records 
fails to show chronic disability and even by the veteran's 
own assertions, he began receiving treatment for his knee 
disorders in 2004.  The Board also notes that the opinion was 
rendered without the submission of supporting documentation 
or a supporting rationale.  Therefore, the Board has given 
little to no probative value to this opinion.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept 
medical opinions based on history supplied by veteran, where 
history is unsupported or based on inaccurate factual 
premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 
Vet. App. 69 (1993).  

After carefully reviewing and weighing the aforementioned 
medical opinions in conjunction with the other evidence of 
record, the Board finds that there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his bilateral knee condition.  Thus, without 
evidence of a bilateral knee disability in service, 
degenerative joint disease (arthritis) within the first 
postservice year, and with no evidence of a nexus between a 
bilateral knee disability and service, service connection for 
such disability is not warranted.  

As previously noted, the Board is cognizant of the veteran's 
service to this country as well as his military occupation as 
a paratrooper.  It is also aware of the veteran's contentions 
that his bilateral knee condition is somehow etiologically 
related to service.  However, as the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, his assertions as to the existence, nature and 
etiology of the current diagnosis is not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for bilateral degenerative joint disease of the 
knees is denied.  

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim for 
service connection for bilateral degenerative joint disease, 
and there is no doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the May 2004 letter, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claims in the May 2004 
VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
October 2006.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself and submit them to VA.  Finally, he 
was told to submit any evidence in his possession that 
pertained to the claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records, VA outpatient treatment records from June 
2004 to August 2007, and a private medical statement from 
July 2007.  VA also provided the veteran a VA examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral degenerative joint 
disease of the knees is reopened.

New and material evidence having been submitted, the claim 
for service connection for right shoulder degenerative joint 
disease disorder is reopened.  

Entitlement to service connection for bilateral degenerative 
joint disease of the knees is denied.  





REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for right shoulder 
degenerative joint disease.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

As previously stated, the veteran contends that his current 
right shoulder disorder is attributable to his military 
service which included performing over one hundred parachute 
jumps.  Review of the veteran's service medical records 
reflect multiple complaints associated with his right 
shoulder.  In August 1979, the veteran complained of back 
pain along with tenderness on a horizontal directly below the 
shoulder blades.  Similarly, in December 1985, the veteran 
was seen at sick call for pain in the right elbow progressing 
to shoulder pain and reported weakness, which was noted as 
ongoing for two months.  Complaints of right shoulder pain 
continued in January 1986, when the veteran reported to sick 
call for continuous shoulder pain.  Examination of the 
veteran revealed a rotator cuff strain.  Finally, the veteran 
attended physical therapy for his right shoulder pain in 
March 1986.  The treatment record states that the veteran has 
incurred right elbow and shoulder pain for ten months with a 
notation indicating the veteran performs carpentry work.  
Physical examination of the veteran revealed chronic shoulder 
pain for ten months with no specific etiology suggested and 
normal range of motion.  The veteran was diagnosed with right 
lateral epicondylitis.  Post service treatment records 
indicate continuing complaints and treatment for a right 
shoulder condition with August 2007 x-ray results reflecting 
degenerative changes.  Additionally, a July 2007 private 
medical statement and August 2007 VA medical statement 
suggest that the veteran's current right shoulder condition 
is attributable to his military service.  

The Board notes that the veteran was afforded a VA 
examination in August 2005 for his right shoulder condition.  
The examiner indicated that he reviewed the claims file, and 
based upon his review as well as physical examination of the 
veteran, he determined that the veteran had degenerative 
joint disease of the right shoulder with residuals.  The 
examiner opined that since there was "only one citation of 
shoulder problems in . . . service," he could not connect 
the present problem with his problem in service without 
resorting to unfounded speculation.  As previously stated, 
the veteran's service medical records reflect multiple 
complaints and treatment for a right shoulder condition.  
Therefore, in light of this discrepancy, an additional VA 
examination is warranted to determine whether the veteran's 
right shoulder degenerative joint disease disorder is related 
to his military service.  

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Afford the veteran a VA examination 
to determine whether there is a causal 
nexus between his currently manifested 
right shoulder degenerative joint 
disorder and his active military service.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the veteran's current right shoulder 
degenerative joint disease is related to 
his active service.  The rationale for 
any conclusion reached should be 
provided.

2.  Readjudicate the veteran's claim of 
entitlement to service connection for 
right shoulder degenerative joint 
disease.  If the claim remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case (SSOC), and 
afforded the opportunity to respond.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


